Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments and response filed on May 25, 2022 are received.

Claims 1-23 are pending in this application, claims 1-13 are withdrawn from further consideration (see Restriction/Election below) and claims 14-23 are being examined on their merits.

Restriction/Election
Applicant's election with traverse of Group II, claims 14-23, in the reply filed on 05/25/2022 is acknowledged. Applicant election without traverse of the species of “Dolosigranulum pigrum strain LMG P-31 124“ in the same reply on 05/25/2022 is also acknowledged.

The traversal is on the ground(s) that (p. 5 of Response filed on 05/25/2022) “The solid dosage form of Group I includes the lyophilized bacteria of Group II. As such, there would not be a serious search and/or examination burden if the restriction was not required”.
This is not found persuasive because as indicated in the Office action mailed on 03/29/2022, the compositions of inventions Groups I and II as claimed have a materially different design or function, e.g., in the claimed compostion of Group II the popultaion of bacteria are lyophilized, while in the claimed composition of Group I the popultaion of bacteria are not lyophilized and are formulated as a liquid dosage form, as such the inventions are mutually exclusive, and the inventions as claimed are not obvious variants. The distinct inventions require a different field of search for example, searching different classes/subclasses or electronic resources, or employing different search queries; and the inventions are likely to raise different non-prior art issues, for example, under 35 U.S.C. 101, etc. 
The requirement is still deemed proper and is therefore made FINAL.
However, upon further consideration the requirement for the election of one species of “Dolosigranulum pigrum” is hereby withdrawn.
Claims 1-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/25/2022.

Objection:
Claim 14 and 16-18 are objected to because of the following informalities: 
In claim 14, line 3, before strains, insert –a combination of--.
In claim 16, line 2, before LMG (first occurence), insert --Dolosigranulum pigrum deposited under accession numbers--, and line 2, replace “LMG P-31 124 or LMG P31 154” with --LMG P-31124 or LMG P31154--. 
In claim 17, line 2, before CDC (first occurence), insert --Dolosigranulum pigrum deposited under accession numbers--.
In claim 18, line 2, before LMG (first occurence), insert --Dolosigranulum pigrum deposited under accession numbers--, lines 2-3 replace “LMG P-31 124 or LMG P31 154” with --LMG P-31124 or LMG P31154--.

 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16, 17 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The invention appears to employ specific strains of Dolosigranulum pigrum bacteria (see claims 16-18). It is not clear if the written description is sufficiently repeatable to avoid the need for a deposit.  Further it is unclear if the starting materials were readily available to the public at the time of invention. 
It appears that a reference to deposit was made in this application as filed as noted on pages 7-8 (Tables 1 and 2) of specification. 
However, it is not clear if the deposit meets all of the criteria set forth in 37 CFR 1.801-1.809.  Applicant or applicant's representative may provide assurance of compliance with the requirements of 35 U.S.C § 112, first paragraph, in the following manner.

SUGGESTION FOR DEPOSIT OF BIOLOGICAL MATERIAL

A declaration by applicant, assignee, or applicant's agent identifying a deposit of biological material and averring the following may be sufficient to overcome an objection and rejection based on a lack of availability of biological material.
1. Identifies declarant.
2. States that a deposit of the material has been made in a depository affording permanence of the deposit and ready accessibility thereto by the public if a patent is granted.  The depository is to be identified by name and address.
3. States that the deposited material has been accorded a specific (recited) accession number.
4. States that all restriction on the availability to the public of the material so deposited will be irrevocably removed upon the granting of a patent.
5. States that the material has been deposited under conditions that access to the material will be available during the pendency of the patent application to one determined by the Commissioner to be entitled thereto under 37 CFR 1.14 and 35 U.S.C § 122.

6. States that the deposited material will be maintained with all the care necessary to keep it viable and uncontaminated for a period of at least five years after the most recent request for the furnishing of a sample of the deposited microorganism, and in any case, for a period of at least thirty (30) years after the date of deposit for the enforceable life of the patent, whichever period is longer.
7. That he/she declares further that all statements made therein of his/her own knowledge are true and that all statements made on information and belief are believed to be true, and further that these statements were made with knowledge that willful false statements and the like so made are punishable by fine or imprisonment, or both, under section 1001 of Title 18 of the United States Code and that such willful false statements may jeopardize the validity of the instant patent application or any patent issuing thereon.

	Alternatively, it may be averred that deposited material has been accepted for deposit under the Budapest Treaty on the International Recognition of the Deposit of Microorganisms for the purpose of Patent Procedure (e.g. see 961 OG 21, 1977) and that all restrictions on the availability to the public of the material so deposited will be irrevocably removed upon the granting of a patent.
	
Additionally, the deposit must be referred to in the body of the specification and be identified by deposit (accession) number, date of deposit, name and address of the depository and the complete taxonomic description.  

A copy of the deposit receipt(s) is required.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 16 the Markush group “comprises strain LMG P-31 124 or LMG P-31 154” is indefinite because the Markush grouping is not a closed group of alternatives, since the selection is not being made from a group “consisting of" the alternative members (also see MPEP 2173.05 (h)). 
Suggestion to obviate the rejection: replace “comprises strain” with –is a strain selected from the group consisting of--.

In claim 17 the Markush group “comprises strain CDC 39-95, CDC 2949-98, CDC 4294-98, CDC 4420-98, CDC 4545-98, CDC 4709-98, CDC 4199-99, CDC 4791-99, or CDC 4792-99” is indefinite because the Markush grouping is not a closed group of alternatives, since the selection is not being made from a group “consisting of" the alternative members (also see MPEP 2173.05 (h)). 

Suggestion to obviate the rejection: replace “comprises strain” with –are strains selected from the group consisting of--.

In claim 18 the Markush group “comprises at least two strains selected from LMG P-31 124, LMG P-31 154, CDC 39-95, CDC 2949-98, CDC 4294-98, CDC 4420-98, CDC 4545- 98, CDC 4709-98, CDC 4199-99, CDC 4791-99, and CDC 4792-99” is indefinite because the Markush grouping is not a closed group of alternatives, since the selection is not being made from a group “consisting of" the alternative members (also see MPEP 2173.05 (h)). 
Suggestion to obviate the rejection: replace “comprises at least two strains selected from” with –are at least two strains selected from the group consisting of--.

Double Patenting Rejection:
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

At least claims 14-16 and 18-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending U.S. Application No. 17/416,692 in view of Bergey’s Manual of Systematic Bacteriology Volume 3: The Firmicutes (Vos, G. Garrity, D. Jones, N. R. Krieg, W. Ludwig, F. A. Rainey, K.-H. Schleifer, & W. B. Whitman, Eds.; 2nd ed. 2009.). Springer New York, pages 572 and 573 ONLY). 

Because the composition comprising isolated Dolosigranulum pigrum strains deposited under accession number LMG P-31124 and Dolosigranulum pigrum deposited under accession number LMG P-31154, wherein the bacterial srains are antipathogenic agent and administering the isolated strain to a subject for improving or restoring the flora or microbiota of the respirsatory tract or skin of the subject, as taught by claims 1-17 of copending U.S. Application No. 17/416,692 make obvious the claimed pharamaceutical composition which comprises live, purified population of bacteria that comprises a plurality of strains of Dolosigranulum pigrum and a pharmaceutically acceptable excipient, wherein the plurality of strains of Dolosigranulum pigrum comprises at least two strains selected from LMG P-31124, LMG P-31154, and wherein the pharmaceutical composition is in a nasal spray bottle
Regarding bacteria is lyophilized Bergey’s Manual teach Dolosigranulum pigrum isolates are lyophilized (see p. 572-573, and p. 573 left-hand column Isolation procedure” -continued on right-hand column 1st paragraph).

This is a provisional nonstatutory double patenting rejection.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
LaClaire et al. (ANTIMICROBIAL AGENTS AND CHEMOTHERAPY, 2000, Vol. 44, No. 7, p. 2001–2003, which is also cited in IDS filed on 12/10/2021) who teach isolated strains of Dolosigranulum pigrum bacteria including 4 isolates from nasopharyngeal surveys (see for example, p. 2002, Table 1. List of Strains/CDC no., and left-hand column 1st paragraph below Table 1.).


Conclusions:
No claim(s) is allowed at this time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083. The examiner can normally be reached IFP, Monday - Friday, 8:00 AM -4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KADE ARIANI/Primary Examiner, Art Unit 1651